Fogler, J.
This case has been three times tried to the jury and a verdict has, in each instance, been returned in the plaintiff’s favor. Each verdict has been set aside by this court on the ground that the plaintiff’s negligence contributed to her injuries. Eight justices of this court, four of whom are now members of the court, have concurred in setting aside one or more of such verdicts. At the fourth trial the testimony introduced by the parties differed in no materia] respect from that introduced at the former trials. The presiding justice properly ordered a verdict for the defendant. His ruling was in accord with the decision of this court, thrice expressed, and he must be considered as having acted under the direction of the Law Court.
We think the order of the presiding justice should stand and that the exceptions should be overruled.

Exceptions overruled.